Citation Nr: 0529213	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from November 1975 to June 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January and April 2003 rating decisions by the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for Remand:  To cure procedural defect in statement 
of case by notifying appellant of additional regulations 
relevant to her appeal and to obtain a medical opinion.  The 
statement of the case is deficient.  The appellant was not 
provided all of the pertinent laws and regulations pertaining 
to the issues on appeal.  She contends in essence that the 
cause of the veteran's death by suicide was due to mental 
unsoundness secondary to his service-connected disabilities.  
However, she was not provided with notice of 38 C.F.R. 
§ 3.310(a), under which service connection may be established 
on a secondary basis for a disability (including a disability 
such as mental unsoundness which, it is contended, caused the 
veteran's death by suicide in this case) which was 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, 38 C.F.R. 
§ 3.312, the regulatory provision governing service 
connection for the cause of a veteran's death, was not 
provided in the statement of the case.  In light of the 
foregoing, the appellant has not been provided adequate due 
process with regard to the issues on appeal, and this defect 
must be cured on remand.  

Concerning her claim for DIC pursuant to 38 U.S.C.A. § 1318, 
a recent decision of the United States Court of Appeals for 
Veterans Claims ("the Court") applies.  In Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. August 5, 2005), the 
Court determined that the theory of hypothetical entitlement 
should be applied to claims pending the date of the change of 
38 C.F.R. § 3.22, on January 21, 2000.  Prior to that time, 
the amended 38 C.F.R. § 3.22 could not be retroactively 
applied.  In this case, there was no claim pending for DIC on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  

With regard to her claim of service connection for the cause 
of the veteran's death, the Board finds that a VA medical 
opinion should be obtained.  The examiner should opine as to 
whether, when the veteran committed suicide, he was mentally 
unsound due to or the proximate result of his service-
connected disabilities:  below the knee amputation, left knee 
medial meniscus disability, chronic brain syndrome, left 
medial malleolus fracture, right humerus fracture, scar of 
the mid-forehead, right femur fracture, left radius and ulnar 
fracture, and low back pain.  

In addition, the examiner should determine if the veteran's 
service-connected disabilities played any role in 
causing/contributing to cause the veteran's death.  The 
examiner should be requested to opine as to whether the 
veteran's service-connected disabilities contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death; whether the service-
connected disabilities resulted in debilitating effects and 
general impairment of health to the extent that it rendered 
the veteran less capable of resisting the effects of either 
disease or injury primarily causing death; and/or whether the 
service-connected disabilities were of such severity as to 
have a material influence in accelerating death.

Finally, the Agency of Original Jurisdiction (AOJ) should 
ensure that the directives of the Veterans Claims Assistance 
Act (VCAA) have been followed with regard to notification.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The VBA AMC should obtain a VA 
medical opinion.  The examiner must 
review all pertinent evidence in the 
claims file including evidence pertaining 
to the history of the veteran's mental 
state including, but not limited to, an 
April 1997 VA Counseling Record-
Narrative Report (Supplemental Sheet); a 
March 1997 VA psychiatric examination 
report; a March 1997 General Medical 
examination report; an October 1983 VAMC 
Discharge Summary and Doctor's Progress 
Notes; an October 1979 VA Neurological 
and Psychiatric Examination report.

The examiner should render an opinion as 
to whether, when the veteran committed 
suicide, he was mentally unsound and, if 
so, whether that mental unsoundness was 
proximately due to or the result of his 
service connected disabilities:  below 
the knee amputation, left knee medial 
meniscus disability, chronic brain 
syndrome, left medial malleolus fracture, 
right humerus fracture, scar of the mid-
forehead, right femur fracture, left 
radius and ulnar fracture, and low back 
pain.  

In addition, the examiner should 
determine whether the veteran's service-
connected disabilities played any role in 
causing/contributing to cause his death.  
The examiner should be requested to 
render an opinion as to whether the 
veteran's service-connected disabilities 
contributed substantially or materially 
to death, or aided or lent assistance to 
the production of death; whether the 
service-connected disabilities resulted 
in debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of either disease 
or injury primarily causing death; and/or 
whether the service-connected 
disabilities were of such severity as to 
have a material influence in accelerating 
death.

3.  The AMC should then readjudicate the 
issues on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
any issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  The supplemental statement 
of the case should include citation to and 
notification of the provisions of 38 C.F.R. 
§§ 3.310(a) and 3.312.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


